Citation Nr: 0812140	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected diabetes mellitus.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected peripheral neuropathy of the 
left foot.

3.  Entitlement to an initial disability rating greater than 
10 percent for service-connected peripheral neuropathy of the 
right foot.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1971 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Hartford, Connecticut, which denied the veteran's claims for 
an increased disability rating for diabetes mellitus and for 
service connection for PTSD.  

During the pendency of this appeal, by rating action of the 
RO dated in February 2007, the RO awarded separate disability 
ratings for diabetic peripheral neuropathy of the lower 
extremities.

In February 2008, the veteran and his spouse testified at a 
video conference hearing over which the undersigned Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with the veteran's claims file.

During the video conference hearing, the veteran withdrew his 
appeal of the claim for service connection for PTSD.  See 38 
C.F.R. § 20.204 (2007).  Hence, the issue is no longer in 
appellate status.  

During the video conference hearing, the veteran also 
expressed disagreement with the assigned disability ratings 
for the service-connected peripheral neuropathy of the lower 
extremities.  As these issues are part and parcel of the 
rating criteria of the issue of an increased disability 
rating for the service-connected diabetes mellitus already on 
appeal, the Board has included the issues as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

During his February 2008 video conference hearing, the 
veteran asserted that his service-connected diabetes mellitus 
had increased in severity since his last VA examination in 
March 2006.  As it has been over two years since the 
veteran's last examination, the Board is of the opinion that 
a thorough and contemporaneous VA examination is warranted so 
that the nature and current severity of the veteran's 
service-connected diabetes mellitus can be ascertained.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The veteran's service-connected diabetes mellitus has been 
rated as 20 percent disabling pursuant to the criteria set 
forth in Diagnostic Code 7913, which provides that 
compensable complications of diabetes mellitus are generally 
to be evaluated separately, with noncompensable complications 
to be considered as part of the diabetic process under 
Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1) (2007).

During his video conference hearing, the veteran has also 
asserted that his diabetes manifests in complications in the 
form of diabetic neuropathy and sexual dysfunction.  While 
the veteran has been rated separately for peripheral 
neuropathy of the lower extremities, under Diagnostic Code 
7913, the Board must determine whether compensable disability 
ratings can in fact be awarded for any complications 
associated with sexual dysfunction.  This requires analysis 
of the severity of identified complications of diabetes 
mellitus, to ascertain whether such complications are 
compensable.

Additionally, during the video conference hearing, the 
veteran indicated that he had been receiving VA outpatient 
treatment approximately every two months.  Review of his 
claims file reveals that VA outpatient treatment records 
subsequent to February 2007 have not been associated with the 
evidence of record.  As this matter is being remanded as set 
forth above, efforts should be undertaken to associate any 
additional VA outpatient treatment records of the veteran 
with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the veteran's complete VA medical 
records dated since February 2007.

2.  The RO/AMC shall schedule the veteran 
for an appropriate VA examination, or 
examinations, so as to assess the current 
nature and severity of his service-
connected diabetes mellitus and any 
associated complications.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the requested 
examination.  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report.

The examiner(s) is requested to opine as 
to whether the veteran requires insulin 
and/or a restricted diet.  The extent, if 
any, to which his activities are regulated 
due to the diabetes mellitus should also 
be addressed.

The examiner(s) should describe what, if 
any, complications attributable to the 
veteran's service-connected diabetes 
mellitus exist, to include any sexual 
dysfunction found on examination, and 
specifically describe the nature and 
severity of each.  If the veteran does not 
suffer any such complications as a result 
of his diabetes mellitus, the examiner(s) 
should so state.

The examiner(s) is also requested to opine 
as to whether the veteran's peripheral 
neuropathy of the lower extremities is 
manifested by mild, moderate, or severe 
incomplete paralysis; or by complete 
paralysis of the external popliteal nerve 
(common peroneal), to include whether 
there is foot drop, droop of the phalanges 
of the toes, loss of dorsiflexion of the 
foot, loss of extension of the proximal 
phalanges of the toes, loss of abduction, 
weakened adduction, or anesthesia covering 
the entire dorsum of the foot and toes. 

The examiner(s) must provide a 
comprehensive report including a complete 
rationale for all conclusions reached.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



